Title: Domestic Debt of the United States, [9 February] 1796
From: Madison, James
To: 


[9 February 1796]

   
   On 3 February, Smith (South Carolina) reported a bill to extend until the end of the year the time for receiving on loan the domestic debt of the United States. In debate on 9 February, Swift (Connecticut) moved a clause that “it shall be lawful for the offices of the Treasury to receive on Loan Continental bills.” Several speakers opposed the clause as violating statutes of limitations and for failing to provide against the receipt of counterfeit bills, while Gallatin and Swanwick (Pennsylvania) supported it (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 288, 307–10).



Mr. Madison was of opinion that these bills were clearly precluded by the acts of limitation—That the construction of the Treasury Department was consonant to the intention and end of the law—Adverting to what fell from Mr. Gallatin, tho’ he approved of his sentiments, yet the application of them to this case would counteract the general design and scope of his remarks—For on his principle the provision ought to be extended to various other parts of the funding system, which had no better basis for their support than the arbitrary sanction of the legislature. Mr. Madison supposed that the present question had no immediate connexion with the bill under discussion.
